           Case 2:19-cr-00289-JAD-NJK Document 48 Filed 07/14/20 Page 1 of 2




 1
 2                                UNITED STATES DISTRICT COURT
 3                                          DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00289-JAD-NJK
 6                             Plaintiff,                        Order Setting Hearing
 7   v.
 8   NICHOLAS EDDARDS,
 9                             Defendant.
10         The Court SETS an evidentiary hearing on Defendant’s motion to suppress evidence,
11 Docket No. 39, for August 3, 2020, at 10:00 a.m., in courtroom 3C.
12         IT IS ORDERED that all counsel shall be personally present in the courtroom.
13         IT IS FURTHER ORDERED that, no later than July 20, 2020, defense counsel shall file
14 notice on the record as to whether Defendant waives his right to personal appearance and consents
15 to appear via video link.
16         IT IS FURTHER ORDERED that, as the Court is closely following and reinforcing the
17 guidelines from the CDC and other relevant health authorities and is taking precautionary measures
18 to limit the potential spread of the COVID-19 virus, the following will be enforced:
19             •   All visitors to the courthouse will be required to maintain a social distance of at
20                 least six feet and either wash their hands or use hand sanitizer before entering the
21                 courtroom.
22             •   Inside the courtroom, chairs, tables, and microphones that have been utilized will
23                 be cleaned after each hearing. Counsel and other attendees are encouraged to bring
24                 disinfectant wipes to clean the surface areas utilized to their own comfort level as
25                 well.
26             •   Hearing attendees are required to wear face masks in all public areas. See Amended
27                 Temporary General Order 2020-08. In addition, they are encouraged to bring and
28                 wear personal protective equipment including gloves or other protective coverings.

                                                    1
           Case 2:19-cr-00289-JAD-NJK Document 48 Filed 07/14/20 Page 2 of 2




 1             •   Documents that will be referenced or utilized during a hearing must be emailed to
 2                 the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
 3                 defendant) at least 24 hours before the hearing.
 4             •   Any necessary signed documents must be filed at least one day before the scheduled
 5                 hearing as required by General Order 2020-05.
 6             •   If you do not feel well, contact the Courtroom Deputy immediately to reschedule
 7                 this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
 8                 COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such
 9                 as a cough, fever, or shortness of breath, or if you have been in contact with anyone
10                 who has been recently diagnosed with a COVID-19 infection. Refer to Temporary
11                 General Orders 2020-02 and 2020-04 for additional courthouse-access policies and
12                 procedures.
13         IT IS FURTHER ORDERED that members of the public may access and listen to the
14 hearing by calling 877-402-9757 and entering access code 6791056, no later than five minutes
15 before the scheduled hearing start time. All members of the public must have their own phones
16 on mute throughout the hearing and are not allowed to speak or disrupt the hearing.
17         Anyone granted remote access to a proceeding is reminded of the general prohibition
18 against photographing, recording, and rebroadcasting of court proceedings. Violation of these
19 prohibitions may result in sanctions, including removal of court-issued media credentials,
20 restricted entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
21 necessary by the Court.
22         IT IS SO ORDERED.
23         DATED: July 14, 2020.
24
25
26                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
27
28

                                                     2
